UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4181


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DARNELL THOMPSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:08-cr-00464-HMH-1)


Submitted:    August 19, 2009                 Decided:   October 8, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.    James D. Galyean, Assistant
United States Attorney, William Jacob Watkins, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darnell   Thompson    pled       guilty   to    being   a    felon   in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2006).     The   district   court      sentenced     him    to   the    statutory

mandatory   minimum   sentence     of       180 months’     imprisonment.        On

appeal, Thompson’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967).             Thompson has also exercised

his right to file a pro se supplemental brief.

            In his Anders brief, Thompson first suggests that the

district court failed to comply with Fed. R. Crim. P. 11 in

accepting his guilty plea.           This court generally assesses any

variation from the Rule 11 requirements under a harmless error

standard.     Fed. R. Crim. P. 11(h).            However, because Thompson

did not move in the district court to withdraw his guilty plea,

his claim is reviewed for plain error.                 See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                  We have reviewed

the record and determine that the district court fully complied

with the requirements of Rule 11 and did not err in determining

that   Thompson’s     plea    was       both     knowing      and       voluntary.

Accordingly, the district court did not err in accepting his

guilty plea.

            Thompson next suggests that the district court erred

in sentencing him to the statutory mandatory minimum sentence of

180 months’ imprisonment.        This court reviews a sentence imposed

                                        2
by    a   district      court   under       a    deferential     abuse    of   discretion

standard.         United States v. Evans, 526 F.3d 155, 161 (4th Cir.

2008).      In reviewing a sentence, the appellate court must first

ensure      that     the      district          court     committed      no    significant

procedural        error,     such   as      failing      to   adequately      explain   the

chosen sentence.             Gall v. United States, 128 S. Ct. 586, 597

(2007).      If there are no procedural errors, then the appellate

court considers the substantive reasonableness of the sentence.

Id.

              “When rendering a sentence, the district court must

make an individualized assessment based on the facts presented.”

United      States      v.   Carter,       564   F.3d     325,   328   (4th    Cir.   2009)

(quoting Gall, 128 S. Ct. at 597 (internal quotations omitted)

(emphasis in the original)).                     Accordingly, a sentencing court

must      apply   the    relevant      §    3553(a)       factors   to   the   particular

facts presented and must “state in open court” the particular

reasons that support its chosen sentence.                        Id.     Stating in open

court the particular reasons for a chosen sentence requires the

district court to set forth enough to satisfy this court that

the district court has a reasoned basis for its decision and has

considered the parties’ arguments.                      Id.

              The district court did not commit error – procedural

or substantive – in sentencing Thompson.                            The district court

properly determined that Thompson qualified for the Armed Career

                                                 3
Criminal    enhancement        and    had    a    resulting    advisory       guidelines

range of 180 months’ imprisonment.                  Prior to imposing sentence,

the district court heard from defense counsel and Thompson and

granted    Thompson’s      request      to       self-report     to    the    Bureau   of

Prisons.     The record reveals no significant procedural error by

the district court in sentencing Thompson.                        Also, this court

presumes on appeal that a sentence within a properly determined

advisory     guidelines        range    is       substantively        reasonable       and

nothing in the record rebuts that presumption here.                          See Rita v.

United States, 551 U.S. 338, ___, 127 S. Ct. 2456, 2459 (2007);

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

            Finally, in his pro se supplemental brief, Thompson

raises    claims   of    ineffective         assistance     of   counsel.        As    the

record does not conclusively establish ineffective assistance,

Thompson’s    claims     are    not    cognizable      on     direct    appeal.        See

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Thompson’s conviction and sentence.                               This

court requires that counsel inform Thompson, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Thompson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

                                             4
representation.    Counsel’s motion must state that a copy thereof

was served on Thompson.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5